Case 2:21-cv-04802-MWF-PVC Document 20 Filed 08/23/21 Page 1 of 2 Page ID #:163

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No.        CV 21-4802 MWF (PVCx)                                    Date: August 23, 2021
  Title       Skeino, LLC, et al. v. April Reis, et al.


  Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                     Rita Sanchez                                        Not Reported
                     Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                   Not Present                                        Not Present

  Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

         A review of the docket in this action reflects that the Complaint was filed on
  June 13, 2021 (Docket No. 1). As a matter of course, Plaintiffs filed a First
  Amended Complaint (“FAC”) on August 15, 2021. Pursuant to Federal Rules of
  Civil Procedure, Rule 4(m), the time to serve the FAC will expire on September
  13, 2021.

        The Court ORDERS Plaintiff to show cause why this action should not be
  dismissed for lack of prosecution. In response to this Order to Show Cause, the
  Court will accept the following no later than SEPTEMBER 13, 2021.

           BY PLAINTIFF: PROOFS OF SERVICE of Summons and FAC on
            Defendants.

         Any request by Plaintiff for an extension of time beyond the time limit set
  forth in Fed. R. Civ. P. Rule 4(m) will only be granted upon a showing of good
  cause, including, but not limited to, the date service was tendered to a process
  server and the date service was first attempted by the process server. Failure to
  timely file a Proof of Service, or request an extension of time to do so, will result
  in the dismissal of this action on September 14, 2021.

                   AND/OR



  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-04802-MWF-PVC Document 20 Filed 08/23/21 Page 2 of 2 Page ID #:164

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No.        CV 21-4802 MWF (PVCx)                           Date: August 23, 2021
  Title       Skeino, LLC, et al. v. April Reis, et al.

           BY DEFENDANTS: RESPONSES TO THE COMPLAINT
            (“Response”). The parties may also file appropriate stipulations to
            extend the time within which Defendants must respond to the Complaint.

                   OR

           BY PLAINTIFF: An APPLICATION FOR CLERK TO ENTER
            DEFAULT as to any Defendant who has not timely responded to the
            Complaint.

        No oral argument on this matter will be heard unless otherwise ordered by
  the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
  submitted upon the filing of the response to the Order to Show Cause. Failure to
  respond to the Order to Show Cause by September 13, 2021 will result in the
  dismissal of this action.

          IT IS SO ORDERED.

                                                                  Initials of Preparer: RS/sjm




  CV-90 (03/15)                         Civil Minutes – General                     Page 2 of 2
